DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Species IV, Figure 6, and Sub-Species VIII, Figure 4, in the reply filed on 11/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-5, 7, and 9-19 are examined.  Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim.  Additionally, Claims 6 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Sub-Species, there being no allowable generic or linking claim.

Claim Objections
Claims 2-8 and 17 are objected to because of the following informalities:  
Regarding Claims 2-8:
The recitation “The system of claim” (l. 1) is believed to be in error for – The gas turbine engine system of claim –.
Regarding Claim 5:
The recitation “the system” (l. 2) is believed to be in error for – the gas turbine engine system –.
Regarding Claim 17:
The recitation “the differential” (l. 7) is believed to be in error for – the differential gear train –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 9-11, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munevar 2017/0260872.
Regarding Claim 1, Munevar teaches a gas turbine engine system 16 (Fig. 2), comprising: 
an engine compressor 32, a combustor 34, and a turbine 36, 38 in serial flow communication; 
an electric generator 30 configured to be driven by the turbine 36 ([0038; 0047]); 
and an electric motor 24 configured to be driven by electric energy generated by the electric generator 30, the electric motor 30 configured in use to drive the engine compressor 32 ([0050]; Fig. 2).  
Regarding Claim 2, Munevar teaches the invention as claimed and as discussed above for claim 1, and Munevar further teaches
a differential gear train 20 having an input (from 42) drivingly coupled to the turbine 38 and a first output (more shafts; additional shafts) ([0048]; Munevar teaches that gas turbine may include more motors or generators and more/additional shafts to which the generators can be coupled to.  Therefore, the differential gear train 20 can be coupled to additional shaft (first output)). 
the electric generator 30 being drivingly coupled to the first output (more shafts; additional shafts) of the differential gear train 20 ([0048]; Fig. 2).
Regarding Claim 4, Munevar teaches the invention as claimed and as discussed above for claim 2, and Munevar further teaches
the differential gear train 20 has a second output 40 that is drivingly coupled to the engine compressor 32 ([0050]; Fig. 2).
Regarding Claim 9, Munevar teaches a method of operating a gas turbine engine 16, comprising: 
using an engine compressor 32 to compress air (air); generating a stream of combustion gases (products of combustion) by igniting the compressed air (air) mixed with fuel (fuel) ([0038]); Page 2 of 5Appl. No. : 16/449,554Attorney Docket No.: 05002993-2527US Reply to Office Action of September 20, 2021 
extracting energy from the combustion gases with a turbine 36, 38; driving an electric generator 30 with the turbine 36 to generate electric energy (electrical power) ([0047]; Fig. 2); 
and driving the engine compressor 32 using an electric motor 24 driven by the electric energy generated by the electric generator 30 ([0050];Fig. 2).
While Munevar teaches an apparatus, it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device,” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2212.02.
Munevar’s apparatus would, in its normal and usual operation, necessarily perform the claimed method.  Therefore, claim 9 is rejected as anticipated by Munevar.  
Regarding Claim 10, Munevar teaches the method as claimed and as discussed above for claim 9, and Munevar further teaches
driving the electric generator 30 via a first output of a differential gear train 20
Regarding Claim 11, Munevar teaches the method as claimed and as discussed above for claim 10, and Munevar further teaches
driving the engine compressor 32 via a second output 40 of the differential gear train 20 ([0050]; Fig. 2).
Regarding Claim 17, Munevar teaches an auxiliary power unit comprising 16 (Fig. 2): 
an engine compressor 32, a combustor 34, and a turbine 36, 38 in serial flow communication; 
a differential gear train 20 having an input shaft 42 drivingly coupled to the turbine 38, a first output shaft (more shafts; additional shafts) and a second output shaft 40 ([0048]; Fig. 2.  Munevar teaches that gas turbine may include more motors or generators and more/additional shafts to which the generators can be coupled to.  Therefore, the differential gear train 20 can be coupled to additional shaft (first output shaft)), 
an electric generator 30 drivingly coupled to the first output shaft (more shafts; additional shafts) of the differential 20; 
and an electric motor 24 configured to be driven by electric energy generated by the electric generator 30, the electric motor 24 configured in use to drive the compressor 32 ([0050; 0064-0065]; Fig. 2).
Munevar does not explicitly teach differential gear train configured to apportion an input torque from the turbine between a first output torque applied to the first output shaft and a second output torque applied to the engine compressor via the second output shaft. 
However, Munevar teaches the differential gear train 20 comprising an input (via 42) from a turbine 38, a first output shaft (more shafts; additional shafts), and a second output shaft 40 that is coupled to the engine compressor 32, is capable of apportion an input torque from the turbine between a first output torque applied to the first output .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.

	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Munevar in view of Feulner 2017/0241340. 
Regarding Claim 5, Munevar teaches the invention as claimed and as discussed above for claim 1, and Munevar further teaches
the engine compressor 32 is a second engine compressor 32 (Fig. 2)/
Munevar does not teach the engine compressor is a first engine compressor, and the system includes a second engine compressor operatively disposed downstream from the first engine compressor.
Feulner teaches
the engine compressor 44 is a first engine compressor 44, and the system 20 includes a second engine compressor 52 operatively disposed downstream from the first engine compressor 44 ([0033-0034]; Fig. 1).
It would have been an obvious matter of design to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the gas turbine engine system 16 of Munevar and include a first engine compressor 44, as taught by Feulner, upstream of Monevar’s second engine compressor 32 and arrange it on the LP Shaft 40, in order to compress the airflow before entering the high pressure compressor (Feulner; [0034]).   
Regarding Claim 19, Munevar teaches the method as claimed and as discussed above for claim 17, and Munevar further teaches

Munevar does not teach the engine compressor is a first engine compressor, and the auxiliary power unit includes a second engine compressor operatively disposed downstream from the first engine compressor.
Feulner teaches
the engine compressor 44 is a first engine compressor 44, and the auxiliary power unit 20 includes a second engine compressor 52 operatively disposed downstream from the first engine compressor 44 ([0033-0034]; Fig. 1).
It would have been an obvious matter of design to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the gas turbine engine system 16 of Munevar and include a first engine compressor 44, as taught by Feulner, upstream of Monevar’s second engine compressor 32 and arrange it on the LP Shaft 40, for the same reason as discussed in rejection of claim 5 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Munevar in view of Riggs 4420014. 
Regarding Claim 7, Munevar teaches the invention as claimed and as discussed above for claim 2.  However, Munevar does not teach the differential gear train includes a compound epicyclic gear set.
Riggs teaches
the differential gear train includes a compound epicyclic gear set (compound epicyclic gear) (Col. 1, ll. 34-42; Fig. 3).
It would have been an obvious matter of design to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the differential gear train 20 of Munevar, with Riggs’ differential gear train that includes a compound epicyclic gear set (compound epicyclic gear), in order to allow independently and /or simultaneously action of the input motion and feedback position signals (Riggs; Col. 1, ll. 38-42).   

Allowable Subject Matter
Claims 3, 12-16 and 18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-15 are objected as being dependent upon claim 12.

















The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 3, 12, and 18:  The prior art fails to teach or fairly suggest, either by itself or in combinations with other prior art, the following: differential gear train having a first output shaft coupled to a load compressor.
The prior art of Munevar 2017/0260872 teaches a system comprising: an engine compressor, a combustor, and a turbine in serial flow communication; an electric generator; an electric motor; and a differential gear train with a first and second output.
However, the prior art of Munevar in view of Feulner 2017/0241340 does not teach differential gear train having a first output shaft coupled to a load compressor, as claimed in respective Claims 3, 12 and 18.   
Regarding Claims 16:  The prior art fails to teach or fairly suggest, either by itself or in combinations with other prior art, the method comprising maintaining a substantially constant operating speed of the electric generator while varying an operating speed of the turbine.
The prior art of Munevar 2017/0260872 teaches a system comprising: an engine compressor, a combustor, and a turbine in serial flow communication; an electric generator; an electric motor; and a differential gear train with a first and second output.
However, the prior art of Munevar in view of Feulner 2017/0241340 does not teach method comprising maintaining a substantially constant operating speed of the electric generator while varying an operating speed of the turbine, as claimed in Claim 16.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Various aspects of the claimed invention are known in the art. See Friedrich US 3,965,673 showing a gas turbine 10 connected to a transmission, with an electric generator 24 attached thereto; See also Christoff US 4,503,666.
	Motor driven load compressors are known in the art being powered by a generator. See Provost US 5,722,229, for example fig. 5 showing a generator 150 powering motors 124, 160, the motor 124 driving compressor 120 for the APU engine, and motor 160 driving compressor 110 for an ECS. 
	APU’s driving an ECS compressor via a geared configuration. See Haillot US 8,868,262. 
	  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        



/JACEK LISOWSKI/Examiner, Art Unit 3741